8 %G, / s
IN THE UNITED STATES DISTRICT COURT “45 p y 5 Ly
WESTERN DISTRICT OF ARKANSAS Log, O
FAYETTEVILLE DIVISION G

 

UNITED STATES OF AMERICA ) _
) No. 5! 20 -CR-S000 |
)
)

Vv ) 18 U.S.C. § 2252A(a)(5)(B)

) 18 U.S.C. § 2252A(b)(2)
) 18 U.S.C. § 2256(8)

JON JASON ANDERSON )

INDICTMENT
The Grand Jury Charges:
COUNT ONE

From on or about April 13, 2018, to on or about May 28, 2019 in the Western District of
Arkansas, Fayetteville Division, the defendant, JON JASON ANDERSON, knowingly accessed
an Generic 24 bay server with 21 drives connected to the Internet with the intent to view child
pornography, including images depicting minors under 12 years of age, as that term is defined by
18 United States Code, Section 2256(8), that had been mailed and shipped and transported in
interstate and foreign commerce and in and affecting interstate and foreign commerce by any
means, including computer, and that was produced using materials which have been mailed and
shipped and transported by any means, including by computer, and the production of such visual
depiction involved the use of a minor engaged in sexually explicit conduct as that term is defined
in Title 18, United States Code, Section 2256, and the visual depiction was of such conduct, and
attempted to do so.

All in violation of Title 18, United States Code, Sections 2252A(a)(5)(B) and (b)(2).
Case 5:20-cr-50001-TLB Document1 Filed 01/15/20 Page 2 of 3 PagelD #: 2

FORFEITURE ALLEGATION

 

The Grand Jury re-alleges and incorporates by reference herein Count One of this
Indictment.

Upon conviction of any Count of this Indictment, the defendant shall forfeit to the United
States pursuant to 18 United States Code, Section 2253 the defendant’s interest in:

1. any visual depiction described in 18 United States Code, Sections 2251, 2251A, or 2252,
2252A, 2252B, or 2260, or any book, magazine, periodical, film, videotape, or other
matter, which contains any such visual depiction, which was produced, transported, mailed,
shipped or received in violation of the offenses in the Indictment;

2. any property, real or personal, constituting or traceable to gross profits or other proceeds
obtained from the offenses in the Indictment; and

3. any property, real or personal, including any and all computer equipment, used or
intended to be used to commit or to promote the commission of the offenses in the
Indictment, or any property traceable to such property, including, but not limited to
computer equipment used in the commission of the offenses in the Indictment.

If any of the property subject to forfeiture, as a result of any act or omission of the defendants:
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third person;
c. has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be subdivided without

difficulty;
Case 5:20-cr-50001-TLB Document1 Filed 01/15/20 Page 3 of 3 PagelD #: 3

it is the intent of the United States, pursuant to Title 18 United States Code, Section 2253(b),
incorporating by reference Title 21 United States Code, Section 853 to seek forfeiture of any other

property of said defendants up to the value of the above forfeitable property.

 

 

 

A True Bill. DUANE DAK KEES
UNITED STATES ATTORNEY
/s/Grand Jury Foreperson Meio
Grand Jury Foreperson By: |
Carly Marshall

Assistant U. S. Attorney

Arkansas Bar No. 2012173

414 Parker Avenue

Fort Smith, AR 72901
Telephone: 479-783-5125

E-mail: carly.marshall@usdoj.gov
